Citation Nr: 1609656	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  12-16 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for gastritis.  

2.  Entitlement to service connection for anemia.  

3.  Entitlement to service connection for urinary tract infections.  

4.  Entitlement to an initial rating higher than 30 percent for a dysthymic disorder with anxiety and depression.  

5.  Entitlement to an initial rating higher than 30 percent for migraine headaches.  

6.  Entitlement to an initial rating higher than 10 percent for a low back disability.  

7.  Entitlement to an initial rating higher than 10 percent for a hiatal hernia and gastroesophageal reflux disease (GERD).  

8.  Entitlement to an initial higher (compensable) rating for residuals of a right foot ganglion cyst with a scar.  

9.  Entitlement to an initial higher (compensable) rating for bilateral pes planus.  

10.  Entitlement to an initial higher (compensable) rating for seborrheic dermatitis.  

11.  Entitlement to an initial higher (compensable) rating for allergic rhinitis.  

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to October 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a noncompensable rating for a dysthymic disorder with anxiety and depression; granted service connection and a 30 percent rating for migraine headaches; granted service connection and a 10 percent rating for a low back disability (lumbosacral strain); granted service connection and a 10 percent rating for a hiatal hernia and GERD; granted service connection and a noncompensable rating for residuals of a right foot ganglion cyst with a scar (right foot ganglion tendon cyst with a scar); granted a noncompensable rating for bilateral pes planus; granted a noncompensable rating for seborrheic dermatitis; and granted a noncompensable rating for allergic rhinitis, all effective October 5, 2009.  By this decision, the RO also denied service connection for gastritis; anemia; and for urinary tract infections.  

The case was later transferred to the Roanoke, Virginia Regional Office (RO).  

An April 2012 RO decision increased the rating for the Veteran's service-connected dysthymic disorder with anxiety and depression to 30 percent, effective October 5, 2009.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In December 2013, the Veteran raised additional issues, including entitlement to service connection posttraumatic stress disorder (PTSD); entitlement to service connection for a sleep disorder; and entitlement to service connection for fallen arches.  In December 2015, the Veteran apparently raised further issues of entitlement to service connection for nerve damage and for memory loss.  Those issues are not before the Board at this time and are referred to the RO for appropriate action.  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for anemia; entitlement to service connection for urinary tract infections; entitlement to an initial rating higher than 30 percent for a dysthymic disorder with anxiety and depression; entitlement to an initial rating higher than 30 percent for migraine headaches; entitlement to an initial rating higher than 10 percent for a low back disability; entitlement to an initial rating higher than 10 percent for a hiatal hernia and GERD; entitlement to an initial higher (compensable) rating for residuals of a right foot ganglion cyst with a scar; entitlement to an initial higher (compensable) rating for bilateral pes planus; entitlement to an initial higher (compensable) rating for seborrheic dermatitis; entitlement to an initial higher (compensable) rating for allergic rhinitis; and entitlement to a TDIU, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's gastritis had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for gastritis have been met.  38 U.S.C.A §§ 1110, 1131, 1151(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The Veteran contends that she has gastritis that is related to service.  She specifically maintains that she was treated for gastritis during her period of service and that she underwent two endoscopies.  The Veteran essentially indicates that she suffered from gastritis during service and since that time.  

The Board notes that the Veteran is already service-connected for a hiatal hernia and for GERD.  The Board is solely addressing the issue of entitlement to service connection for gastritis.  

The Veteran served on active duty from November 1995 to October 2009.  

Her service treatment records show that she was treated for gastritis on occasions during service.  She was also treated for other gastrointestinal disorders including gastroenteritis and GERD.  A December 2008 hospital urgent care center nursing record indicated that the Veteran was seen with a chief complaint of abdominal pain.  The Veteran reported that she had abdominal cramping since the previous day on the right side.  A diagnosis was not provided.  A December 2008 hospital urgent care center physician record, on that same day, indicated that the Veteran complained of upper abdominal pain since she started to take Naprosyn.  The impression included gastritis, nonsteroidal anti-inflammatory drug induced, and constipation.  

A January 2009 treatment report noted that the Veteran complained of epigastric, abdominal pain after taking Naprosyn for suspected costochondritis.  She reported that she suffered stomach pain and nausea as a result the Naprosyn.  It was noted that the Veteran had a blood test that showed that she was positive for helicobacter pylori.  The examiner reported that she was started on antibiotics along with Prevacid, which she finished, but that she still complained of nausea, as well as continued chest wall pain.  The assessment was gastritis due to helicobacter pylori.  

A February 2009 treatment report related diagnoses that included gastritis due to helicobacter pylori.  The examiner reported that the Veteran had been treated with Nexium and that an endoscopy was planned.  

A February 2009 Adult Prevention and Chronic Care Flowsheet report indicated that the Veteran had chronic illnesses including gastritis due to helicobacter pylori, which began in December 2008.  

An April 2009 Adult Prevention and Chronic Care Flowsheet report noted that the Veteran had chronic illnesses including helicobacter pylori gastritis.  

A March 2010 general medical examination for the VA (performed by QTC Medical Services), within six months of the Veteran's separation from service, noted that she reported that she was diagnosed with gastritis 2006.  The Veteran reported that she suffered abdominal pain that was located below the ribcage, which would occur occasionally.  She also maintained that certain foods and stress precipitated her gastritis and that medication or lying down would alleviate her symptoms.  It was noted that the Veteran had never vomited blood and that she did not have black, tarry stools.  

The Veteran reported that she was not currently receiving any treatment, but that she was hospitalized for heartburn and "ulcers" in 2008 and 2009.  She stated that she did not experience any residuals symptoms, but that she did experience symptoms of diarrhea and constipation.  The diagnoses included gastritis.  

The medical evidence shows that the Veteran was treated for gastritis during her period of service.  The Board notes that service treatment reports dated from December 2008 to April 2009 refer to diagnoses of gastritis and gastritis due to helicobacter pylori.  A post-service March 2010 general medical examination for the VA (performed by QTC Medical Services), within six months of the Veteran's separation from service, related diagnoses including gastritis.  

The Veteran is competent to report symptoms that she thought were due to gastritis, continuous gastrointestinal symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Board finds that the Veteran's reports as to gastrointestinal problems during service and since service are credible are credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has gastritis that had its onset during her period of service.  Therefore, service connection for gastritis is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection, such as secondary service connection.  


ORDER

Service connection for gastritis is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for anemia; entitlement to service connection for urinary tract infections; entitlement to an initial rating higher than 30 percent for a dysthymic disorder with anxiety and depression; entitlement to an initial rating higher than 30 percent for migraine headaches; entitlement to an initial rating higher than 10 percent for a low back disability; entitlement to an initial rating higher than 10 percent for a hiatal hernia and GERD; entitlement to an initial higher (compensable) rating for residuals of a right foot ganglion cyst with a scar; entitlement to an initial higher (compensable) rating for bilateral pes planus; entitlement to an initial higher (compensable) rating for seborrheic dermatitis; entitlement to an initial higher (compensable) rating for allergic rhinitis; and entitlement to a TDIU.  

The Veteran contends that she has anemia and urinary tract infections that are related to service.  She specifically maintains that she was diagnosed with anemia during service in 1997 and that she had to take iron pills during her pregnancies.  She also reports that she was diagnosed with urinary tract infections in 1998, and that she currently has problems with starting urination and that her urine flow is hesitant.  The Veteran essentially contends that she was treated for anemia and urinary tract infections during service and since service.  

The Veteran's service treatment records indicate that she was treated for anemia and urinary tract infections on occasions during service.  For example, a March 2000 record of inpatient treatment related diagnoses including an intrauterine pregnancy; a urinary tract infection; and anemia.  

An April 2000 record of inpatient treatment also related diagnoses including an intrauterine pregnancy; a urinary tract infection; and anemia.  

An April 2000 hospital narrative summary report noted that the Veteran delivered a child.  It was noted that the Veteran had antepartum complications including iron deficient anemia.  

A February 2002 treatment report noted that the Veteran complained of urinary tract infection symptoms for one week.  The Veteran reported that she was having sharp pains in her lower abdomen.  The assessment was abdominal pain, which might be spasms due to the holding of urine.  

A November 2004 treatment report noted that the Veteran reported that she had been tired all the time and that she wanted to be checked for anemia.  The Veteran reported that she had been anemic since childhood and that she used to take iron pills.  The assessment was a normal routine history and physical.  

An Adult Preventive and Chronic Care Flowsheet report, apparently dated in 2008, indicated that the Veteran had chronic illnesses including anemia.  

An April 2008 treatment report noted that the Veteran complained of urinary frequency and feelings of urinary urgency which were sudden.  It was noted that she also reported dysuria.  The assessment was acute cystitis.  

A December 2008 hospital urgent care center physician record related diagnoses that included a urinary tract infection.  

A post-service March 2010 general medical examination for the VA (performed by QTC Medical Services) noted that the Veteran reported that she was diagnosed with anemia in 1997.  The Veteran also indicated that she was diagnosed with urinary tract infections in 1998.  

The diagnoses included frequent urinary tract infections.  The examiner stated that, as to the Veteran's claimed anemia, there was no diagnosis because there was no pathology to render a diagnosis.  

The Board observes that the VA examiner indicated that there was no diagnosis of anemia.  The Board notes, however, that the Veteran has been diagnosed with anemia subsequent to the March 2010 general medical examination for the VA (performed by QTC Medical Services).  For example, an August 2014 VA treatment entry noted that the Veteran had anemia.  Additionally, an October 2014 VA treatment entry related diagnoses that included iron deficient anemia.  The Board observes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Additionally, the Board notes that there is no indication that the examiner reviewed the Veteran's claims file.  Further, the examiner did not address whether the Veteran had current urinary tract infections that were related to her period of service.  

A July 2015 statement from a VA physician indicated that the Veteran's anemia was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The physician reported that the Veteran had iron deficient anemia in service associated with her pregnancy.  The physician stated that as the Veteran was not continuously pregnant, any anemia found, currently, would be an unrelated condition.  The examiner commented that, therefore, it was his opinion that the Veteran had no diagnosis of anemia that was at least as likely as not (50 percent or greater probability) incurred in or caused by the low iron anemia during service.  

The Board observes that the VA physician stated that the Veteran only had anemia during service that was associated with her pregnancies.  However, the Board notes that there are treatment reports that appear to indicate that the Veteran was diagnosed with anemia at other times during service.  For example, a November 2004 treatment report noted that the Veteran reported that she had been tired all the time, that she wanted to be checked for anemia, that she had been anemic since childhood, and that she used to take iron pills.  The assessment was a normal routine history and physical.  Additionally, an Adult Preventive and Chronic Care Flowsheet report, apparently dated in 2008, indicated that the Veteran had chronic illnesses including anemia.  Therefore, it is unclear whether the VA examiner actually reviewed the Veteran's entire claims file.  

In light of the deficiencies with the March 2010 general medical examination for the VA (performed by QTC Medical Services) and the July 2015 VA physician statement, the Board finds that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to her claims for service connection for anemia and for urinary tract infections.  The Board finds that such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was last afforded a psychiatric examination for the VA (performed by QTC Medical Services), which addressed her service-connected dysthymic disorder with anxiety and depression, in March 2010.  The diagnoses were a dysthymic disorder and physical abuse of an adult by a partner.  A Global Assessment of Functioning (GAF) score of 54 was assigned.  

Additionally, as to the Veteran's claims for higher ratings for her migraine headaches; a low back disability; a hiatal hernia and GERD; residuals of a right foot ganglion cyst with a scar; bilateral pes planus; seborrheic dermatitis; and allergic rhinitis, she was last afforded a general medical examination for the VA (performed by QTC Medical Services) in March 2010.  The diagnoses were migraines headaches; lumbar strain; hiatal hernia/GERD; a right foot ganglion cyst; pes planus with orthotics; seborrheic dermatitis of the elbows; and allergic rhinitis.  

The Board observes that since the March 2010 psychiatric examination and general medical examination (both performed by QTC Medical Services), the Veteran has received treatment for many of her claimed disorders, to particularly include her dysthymic disorder with anxiety and depression, as well as for migraine headaches; low back problems; foot problems; gastrointestinal problems; and allergic rhinitis, on multiple occasions.  

Additionally, in her June 2012 VA Form 9, the Veteran reported that her dysthymic disorder with anxiety and depression; migraine headaches; low back disability; hiatal hernia with GERD; bilateral pes planus; seborrheic dermatitis; and allergic rhinitis were all worse than the percentages currently assigned.  She specifically stated that all of those conditions affected all aspects of her daily living and that they impaired her ability to rest comfortably at night which resulted in poor performance and stress during the day.  The Veteran also stated that the medications that she was taking for those conditions affected her ability to manage routine tasks.  

The Board observes that the Veteran has not been afforded VA examinations as to her service-connected dysthymic disorder with anxiety and depression; migraine headaches; low back disability; hiatal hernia and GERD; residuals of a right foot ganglion cyst with a scar; bilateral pes planus; seborrheic dermatitis; and allergic rhinitis, in almost six years.  Additionally, in light of the Veteran's statements as to possible worsening of those disorders, the record clearly raises a question as to the current severity of those service-connected disorders.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo contemporaneous VA examinations.  See Snuffer, 10 Vet.App at 400, 403.  

Additionally, the Board notes that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  The Board finds that the record raises the issue of entitlement to a TDIU.  

Further, in light of Rice and the remand of the claims for higher ratings for service-connected dysthymic disorder with anxiety and depression; migraine headaches; a low back disability; a hiatal hernia and GERD; residuals of a right foot ganglion cyst with a scar; bilateral pes planus; seborrheic dermatitis; and allergic rhinitis, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims file shows that the Veteran has not been specifically provided current VCAA notice as to her claim for entitlement to a TDIU.  On remand the RO must provide such notice.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2014) are fully complied with as to the issue of entitlement to a TDIU.  The notice must include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal.  

2.  Ask the Veteran to identify all medical providers who have treated her for her claimed disabilities since June 2015.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform her of such, and advise her that she may obtain and submit those records.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined her, to determine the nature and likely etiology of her claimed anemia.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must specifically indicate if the Veteran has currently diagnosed anemia.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed anemia is etiologically related to or had its onset during her period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for anemia during service, to include any treatment for anemia when she was not pregnant, and her treatment for anemia since service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined her, to determine the nature and likely etiology of her claimed urinary tract infections.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must specifically indicate if the Veteran has currently diagnosed urinary tract infections.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed urinary tract infections are etiologically related to or had their onset during her period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for urinary tract infections during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of her service-connected dysthymic disorder with anxiety and depression.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  All signs and symptoms of the service-connected dysthymic disorder with anxiety and depression must be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of her service-connected migraine headaches.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  All signs and symptoms of the service-connected migraine headaches must be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of her service-connected low back disability, to include any additionally associated neurological impairment.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner must identify all back orthopedic and/or neurologic pathology found to be present.  

The examination report must include a complete rationale for all opinions expressed.  

8.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of her service-connected hiatal hernia and GERD.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  All signs and symptoms of the service-connected hiatal hernia and GERD must be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.  

9.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of her service-connected residuals of a right foot ganglion cyst with a scar.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's service-connected residuals of a right foot ganglion cyst with a scar must be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.  

10.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of her service-connected pes planus.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's service-connected pes planus must be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.  

11.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of her service-connected seborrheic dermatitis.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's service-connected seborrheic dermatitis must be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.  

12.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of her service-connected allergic rhinitis.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's service-connected allergic rhinitis must be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.  

13.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


